



EXHIBIT 10(gg)
csc.jpg [csc.jpg]
2015 LONG-TERM INCENTIVE PLAN
TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT


TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the [
] day of [ ] (the “Grant Date”) between Campbell Soup Company (the “Company”)
and [ ] (the “Participant”), an employee of the Company.


WHEREAS, the Company desires to award the Participant restricted stock units,
which each represent a right to receive one share of Capital Stock of the
Company (the “Restricted Stock Units”) as hereinafter provided, under the
Campbell Soup Company 2015 Long-Term Incentive Plan (the “Plan”).


NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1.    Award of Restricted Stock Units. The Company hereby confirms the award to
the Participant on the Grant Date by the Compensation and Organization Committee
of the Board of Directors (the “Committee”) of [ ] Restricted Stock Units. The
Restricted Stock Units are in all respects limited and conditioned as
hereinafter provided, and are subject in all respects to the Plan’s terms and
conditions, as amended.


2.    Restriction Period; Payment. Subject to the terms of this Agreement and
the Plan and provided that the Participant remains continuously employed
throughout the vesting periods set forth below, one-third (1/3) of the
Restricted Stock Units shall vest upon each of the first three (3) anniversaries
of the Grant Date (each a “Vesting Date”), as set forth below:


Restriction
Period
Vesting Dates
Number of Restricted
Stock Units
1
[ ]
1/3
2
[ ]
1/3
3
[ ]
1/3



Except as otherwise provided below, the Company shall deliver to the Participant
one share of the Company’s Capital Stock for a vested Restricted Stock Unit
during the month following each applicable Vesting Date. In lieu of issuing
fractional shares of the Company’s Capital Stock, the Company shall round down
the shares to the nearest whole share and pay any fractional share in cash.
Unless terminated earlier under Section 5 below, a Participant’s rights under
this Agreement shall terminate with respect to each Restricted Stock Unit at the
time such Restricted Stock Unit is converted into the Company’s Capital Stock.


Notwithstanding anything in this Section 2 to the contrary, in the case of a Key
Employee (defined below) who is Retirement Eligible at any time prior to the
third anniversary of the Grant Date, a distribution upon the Key Employee’s
termination of employment shall be made on the date that is six (6) months after
the date on which the Key Employee separates from service or, if earlier, the
date of death. A “Key Employee” means an employee who, as of his termination of
employment from the Company or its affiliates or subsidiaries, is treated as a
“specified employee” under Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”) (i.e., a key employee as defined in Code
Section 416(i) without regard to paragraph (5) thereof). Key Employees shall be
determined in accordance with Code Section 409A.


3.    Dividend Equivalent Payment. After a Vesting Date, Participant shall be
paid in cash the accumulated amount equivalent to the dividends which would have
been paid on the Company’s Capital Stock underlying the Restricted





--------------------------------------------------------------------------------





Stock Units to the extent the Company’s Board of Directors had approved and
declared a dividend on its Capital Stock. Such dividend equivalent amount shall
be paid during the month following that Vesting Date. Subject to Section 5
below, the dividend equivalent payment shall be forfeited for any Restricted
Stock Units terminated under Section 5 if the Participant is no longer employed
by the Company or its subsidiaries and an exception does not apply.


4.    Incorporation of Plan. All terms, definitions, conditions and restrictions
of the Plan are incorporated herein and made part hereof as if stated herein.
The Participant hereby acknowledges that a copy of the Plan has been delivered
to the Participant and accepts this award subject to all terms and provisions of
the Plan. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations will be final, conclusive and
binding upon the Participant. Except as otherwise provided, all capitalized
terms used herein shall have the meanings given to such terms in the Plan.


5.    Early Termination of Restricted Stock Unit; Termination of Employment. The
Restricted Stock Units shall terminate and become null and void if and when the
Participant ceases for any reason to be an employee of the Company or its
subsidiaries, including but not limited to termination for Cause, voluntary
resignation or retirement, except as provided in below:
(a)
Retirement Eligible upon Total Disability or Death.

(i)
If the Participant’s employment is terminated at least six (6) months following
the Grant Date as a result of Total Disability, or death (provided the
Participant is Retirement Eligible at the time of any such termination), the
Participant shall be treated as continuously employed through the Vesting Dates,
and the Company will deliver to the Participant, or his or her legal
representative, one share of the Company’s Capital Stock for each Restricted
Stock Unit vested on that date in accordance with Section 2.

(ii)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:

A.
“Retirement” or “Retirement Eligible” means the Participant terminates, or is
eligible to terminate, employment with the Company or its subsidiaries after
attaining 55 years of age with at least 5 years of continuous service on or
prior to the date of termination.

B.
“Total Disability” means “Total Disability” or “Totally Disabled” as that term
is defined under a Company-sponsored long-term disability plan from which the
Participant is receiving disability benefits and which is in effect from time to
time on and after the Grant Date.

(b)
Not Retirement Eligible upon Total Disability or Death; Involuntary Termination.
If the Participant’s employment is terminated at least six (6) months following
the Grant Date: (i) as the result of the Participant’s Total Disability or death
and the Participant is not Retirement Eligible; or (ii) by the Company for
reasons other than Cause, the Participant shall vest on the Vesting Date in a
prorated portion of his or her Restricted Stock Units under this Agreement
according to the following formula:

Restriction Period
1
2
3
Number of months worked from Grant Date to termination date divided by 12;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the first Vesting Date shall vest on the first Vesting Date.
Number of months worked from Grant Date to termination date divided by 24;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the second Vesting Date shall vest on the second Vesting Date.
Number of months worked from Grant Date to termination date divided by 36;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the third Vesting Date shall vest on the third Vesting Date.

The Company will deliver to the Participant, or his or her legal representative,
one share of the Company’s Capital Stock for each Restricted Stock Unit that
vests on a Vesting Date in accordance with Section 2.







--------------------------------------------------------------------------------





(c)
Any Termination Prior to Six-Month Anniversary of Grant Date. If a Participant
retires, resigns or is terminated for any reason before six (6) months have
elapsed from the Grant Date, the Restricted Stock Unit award shall be cancelled
by the Company and the Participant shall forfeit the entire award.

For purposes of this Agreement, the terms “termination of employment,”
“separation from service,” and similar references mean a separation from service
within the meaning of Code Section 409A with the Company and/or any of its
subsidiaries or affiliates, which includes circumstances in which the
Participant is reasonably anticipated not to perform further services with the
Company or its affiliates or subsidiaries.


6.    Withholding of Taxes. As a condition of making any payments or issuing any
shares upon vesting of the Restricted Stock Units, the Participant or other
person entitled to such shares or other payment shall pay any sums required to
be withheld by federal, state, local, or other applicable tax law with respect
to such vesting or payment. In accordance with any procedures established by the
Committee, the Participant may satisfy any required withholding payments in cash
or shares (including the surrender of shares held by the Participant or those
that would otherwise be issued in settlement of the award). The value of any
shares surrendered or withheld shall equal the closing price on the NYSE
composite tape on the tax date.


7.    Non-Transferability of Restricted Stock Units. Participant’s right in the
Restricted Stock Units awarded under this Agreement and any interest therein may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner, other than by will or by the laws of descent or distribution. Restricted
Stock Units shall not be subject to execution, attachment or other process.


8.    Severability. If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Agreement to be
construed so as to foster the intent of this Agreement and the Plan.


9.    Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement shall be amended as the Company, in its sole
discretion, determines is necessary and appropriate to avoid the application of
any such taxes or interest.


10.    Entire Agreement. The terms of the Plan and this Agreement when signed by
Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.


11.    Governing Law. This Agreement shall be construed in accordance with, and
its interpretation shall otherwise be governed by, New Jersey law.





























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized executive, and the Participant has hereunto set his or her hand
and seal, all as of the day and year first above written.


CAMPBELL SOUP COMPANY






By:    _______________________        
Robert J. Centonze
Vice President, Total Rewards






________________________________    
Participant





